Title: To George Washington from Burgess Ball, 13 February 1794
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Leesburg [Va.]-–13th Feby 94
          
          I recd yours a few days past mentiong that you had procured the Clover Seed for me, and
            that it wd be forwarded as soon as the Ice wd permit. As I have
            troubled you so far, I wd take the liberty of requesting you’ll be so good as to procure
            & send me 2 or 3 Bush: of the Chocolate Shells such as we’ve frequently drank
            Chocolate of at Mt Vernon, as my Wife thinks it agreed with her better than any other
              Breakfast. I hope you’ll excuse my thus troubling you, as I
            know not how else we can procure it. We recd the Braceletts &c. for which Fanny is
            greatly obliged to Mrs Washington for her trouble in gettg made &c. I have sent down but 13 Bush: of B: wheat, the Thaw havg come on just as
            I had set in to hauling. It shall all be down as soon as possible. I am Dr sir Yr Affect. Hble servt
          
            B. Ball
          
         